DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/14/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the examiner has considered the information disclosure statement.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1, 2, & 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ohashi et al. (US Patent Application Publication # 2012/0326292).
Regarding Claim 1, Ohashi discloses a circuit assembly (i.e. electronic control unit 1) comprising: 
a printed circuit board (i.e. substrate 10) including a through hole (i.e. hole 13); 
a metal member (i.e. heat storage body 60) including a shaft portion (i.e. inserted section 61) that is inserted into the through hole, and a head portion (i.e. heat transmission section 62) that is arranged outside the through hole, the head portion having a diameter larger than a diameter of the through hole, and 
a conductive bonding material (i.e. solder) for bonding the shaft portion and an inner wall of the through hole to each other, and for bonding a face (i.e. second surface of substrate 10) of the printed circuit board that is opposed to the head portion and the head portion of the metal member to each other  (i.e. where lands 12 are located); 
an electric component (i.e. MOSFETs 40 w/ heat radiation plate 44) connected to an end face of the shaft portion that is on the opposite side of the head portion; 
a heat dissipation member (i.e. heat sink 20) placed on the printed circuit board and the metal member; 
a spacer portion (i.e. heat transmission section 62 maintains a space between substrate 10 & heat sink 20 and insulation sheet 70 further separates 
a gap (i.e. a gap is created by contact sections 63 as shown in Fig. 7) in which the bonding material is placed is formed between the printed circuit board and the head portion, and the length of the shaft portion in the axial direction is larger than the thickness of the printed circuit board (i.e. as shown in Fig. 7) (Fig. 1, 4, 6, 7, 8A, 8B, 11-13, 24; Abstract; Paragraph 0036-0053, 0066). Regarding bonding the shaft portion and an inner wall of the through hole with the conductive bonding material, Ohashi teaches a further embodiment, as described in Paragraph 0066 & Fig. 24, where heat storage body 60 is fitted into via hole 15 and joined to the inner wall of the via hole by soldering. Regarding the gap, a gap necessarily and inherently exists between substrate 10 and heat transmission section 62 since solder must be placed in order to solder the heat transmission 62 to lands 12.

Regarding Claim 2, Ohashi discloses that in a state where the shaft portion has been inserted into the through hole, an end face of the shaft portion on the opposite side of the head portion is formed at the same height as a surface of a conductive path (i.e. wirings 11) on which an electric component of the printed circuit board is mounted (Fig. 1, 4, 6, 7, 8A, 8B, 11-13, 24; Abstract; Paragraph 0036-0053, 0066).

Regarding Claim 7, Ohashi discloses an electrical junction box comprising: 
a printed circuit board (i.e. substrate 10) including a through hole (i.e. hole 13); 
a metal member (i.e. heat storage body 60) including a shaft portion (i.e. inserted section 61) that is inserted into the through hole, and a head portion (i.e. heat transmission section 62) that is arranged outside the through hole, the head portion having a diameter larger than a diameter of the through hole, and 
a conductive bonding material (i.e. solder) for bonding the shaft portion and an inner wall of the through hole to each other, and for bonding a face (i.e. second surface of substrate 10) of the printed circuit board that is opposed to the head portion and the head portion of the metal member to each other (i.e. where lands 12 are located); 
an electric component (i.e. MOSFETs 40 w/ heat radiation plate 44) connected to an end face of the shaft portion that is on the opposite side of the head portion; 
a heat dissipation member (i.e. heat sink 20) placed on the printed circuit board and the metal member; 
a spacer portion (i.e. heat transmission section 62 maintains a space between substrate 10 & heat sink 20 and insulation sheet 70 further separates the substrate 10 & heat sink 20) that keeps a space between the printed circuit board and the heat dissipation member, wherein 
a gap (i.e. a gap is created by contact sections 63 as shown in Fig. 7) in which the bonding material is placed is formed between the printed circuit board and the head portion, and the length of the shaft portion in the axial direction is larger than the thickness of the printed circuit board, and 
a case (i.e. casing 30) configured to cover the circuit assembly (i.e. electronic control unit 1) (Fig. 1, 4, 6, 7, 8A, 8B, 11-13, 24; Abstract; Paragraph 0036-0053, 0066). Regarding bonding the shaft portion and an inner wall of the through hole with the conductive bonding material, Ohashi teaches a further embodiment, as described in Paragraph 0066 & Fig. 24, where heat storage body 60 is fitted into via hole 15 and joined to the inner wall of the via hole by soldering. Regarding the gap, a gap necessarily and inherently exists between substrate 10 and heat transmission section 62 since solder must be placed in order to solder the heat transmission 62 to lands 12.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Ohashi et al. (US Patent Application Publication # 2012/0326292) in view of Chen (Japanese Patent Application Publication #JP2015-053786A).
Regarding Claim 4, Ohashi discloses that an outer circumference of the shaft portion includes: 
a press-fitting portion (i.e. circumferential surface of inserted section 61) that is press-fitted into the hole wall of the through hole (Fig. 1, 4, 6, 7, 8A, 8B, 11-13, 24; Abstract; Paragraph 0036-0053, 0066).
Ohashi does not explicitly disclose a non-press-fitting portion that faces the hole wall of the through hole and that is not press-fitted into the hole wall.
Chen teaches a non-press-fitting portion (i.e. low pressure contact portion 22/25) that faces the hole wall of the through hole (i.e. press-fit holes 12A, 12B, 14A, 14B) and that is not press-fitted into the hole wall (Fig. 1, 4, & 9; Abstract; Paragraphs 0002, 0026-0029, 0035-0039).
Chen teaches that it is well known in the art of heat transfer members (i.e. inlays 16A/16B) used in circuit boards (i.e. circuit board 11) for the members to have a press-fitting portion (i.e. high pressure contact portions 21/24) and a non-press-fitting portion in order to reduce or relieve the stress on the substrate or circuit board when press-fitting. It would have been obvious to one skilled in the art to provide such non-press-fitting portions on the inserted section/shaft portion of Ohashi, as taught by Chen, in order to reduce or relieve the stress on the substrate when press-fitting it into the hole.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ohashi et al. (US Patent Application Publication # 2012/0326292) in view of Nakamura et al. (US Patent # 5,581,443).
Regarding Claim 6, Ohashi does not explicitly disclose that the spacer portion is provided in one piece with the heat dissipation member.  
Nakamura teaches that the spacer portion (i.e. bosses 214) is provided in one piece with the heat dissipation member (i.e. main body 211 of radiator 210) (Fig. 17 & 18; Abstract; Column 3, line 3-39; Column 17, line 5-61).
Nakamura teaches that it is well-known in the art of heat dissipating structures used on circuit boards to provide a spacer portion or boss integral with the radiator or heat sink which keeps a gap 218 between the radiator/heat sink and the circuit board 21a in order to create an adiabatic layer of air that prevents heat from propagating from the radiator/heat sink into the circuit board. It would have been obvious to one skilled in the art to provide such a spacer portion integral with the heat dissipation member/heat sink 20 of Ohashi, as taught by Nakamure, in order to improve the cooling of the apparatus by preventing heat propagation from the heat sink into the circuit board/substrate.

Relevant Cited Art
The cited art in PTO-892 was found during the examiner's search, but was not relied upon for this office action. However it is still considered pertinent to the applicant's disclosure.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RHADAMES J ALONZO MILLER whose telephone number is (571)270-7829.  The examiner can normally be reached on Mon-Fri 10am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571) 272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
          Examiner, Art Unit 2847      

/William H. Mayo III/          Primary Examiner, Art Unit 2847